
	

113 S1210 IS: Academic Partnerships Lead Us to Success Act
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1210
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Cornyn (for himself,
			 Mr. Coburn, Mr.
			 Grassley, Mr. Inhofe,
			 Mr. Rubio, Mr.
			 Scott, Mr. Johnson of
			 Wisconsin, Mr. Cruz,
			 Mr. Lee, Mr.
			 Wicker, and Mr. Boozman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To allow a State to submit a declaration of intent to the
		  Secretary of Education to combine certain funds to improve the academic
		  achievement of students. 
	
	
		1.Short title; table of
			 contents; purpose; definitions
			(a)Short
			 titleThis Act may be cited as the “Academic Partnerships Lead Us to Success
			 Act” or the A PLUS
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents; purpose;
				definitions.
					Sec. 2. Declaration of intent.
					Sec. 3. Transparency for results of public
				education.
					Sec. 4. Maintenance of funding levels spent by States on
				education.
					Sec. 5. Administrative expenses.
					Sec. 6. Equitable participation of private schools.
				
			(c)PurposeThe
			 purposes of this Act are as follows:
				(1)To give States
			 and local communities maximum flexibility to determine how to improve academic
			 achievement and implement education reforms.
				(2)To reduce the
			 administrative costs and compliance burden of Federal education programs in
			 order to focus Federal resources on improving academic achievement.
				(3)To ensure that
			 States and communities are accountable to the public for advancing the academic
			 achievement of all students, especially disadvantaged children.
				(d)Definitions
				(1)In
			 generalExcept as otherwise provided, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801 et seq.).
				(2)Other
			 termsIn this Act:
					(A)AccountabilityThe
			 term accountability means that public schools are answerable to
			 parents and other taxpayers for the use of public funds and shall report
			 student progress to parents and taxpayers regularly.
					(B)Declaration of
			 intentThe term declaration of intent means a
			 decision by a State, as determined by State Authorizing Officials or by
			 referendum, to assume full management responsibility for the expenditure of
			 Federal funds for certain eligible programs for the purpose of advancing, on a
			 more comprehensive and effective basis, the educational policy of such
			 State.
					(C)StateThe
			 term State has the meaning given such term in section 1122(e) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(e)).
					(D)State
			 authorizing officialsThe term State Authorizing
			 Officials means the State officials who shall authorize the submission
			 of a declaration of intent, and any amendments thereto, on behalf of the State.
			 Such officials shall include not less than 2 of the following:
						(i)The
			 governor of the State.
						(ii)The highest
			 elected education official of the State, if any.
						(iii)The legislature
			 of the State.
						(E)State
			 designated officerThe term State Designated Officer
			 means the person designated by the State Authorizing Officials to submit to the
			 Secretary, on behalf of the State, a declaration of intent, and any amendments
			 thereto, and to function as the point-of-contact for the State for the
			 Secretary and others relating to any responsibilities arising under this
			 Act.
					2.Declaration of
			 intent
			(a)In
			 generalEach State is authorized to submit to the Secretary a
			 declaration of intent permitting the State to receive Federal funds on a
			 consolidated basis to manage the expenditure of such funds to advance the
			 educational policy of the State.
			(b)Programs
			 eligible for consolidation and permissible use of funds
				(1)ScopeA
			 State may choose to include within the scope of the State's declaration of
			 intent any program for which Congress makes funds available to the State if the
			 program is for a purpose described in the Elementary and Education Secondary
			 Act of 1965 (20 U.S.C. 6301). A State may not include any program funded
			 pursuant to the Individuals with Disabilities Education Act (20 U.S.C. 1400 et
			 seq.).
				(2)Uses of
			 fundsFunds made available to a State pursuant to a declaration
			 of intent under this Act shall be used for any educational purpose permitted by
			 State law of the State submitting a declaration of intent.
				(c)Contents of
			 declarationEach declaration of intent shall contain—
				(1)a list of
			 eligible programs that are subject to the declaration of intent;
				(2)an assurance that
			 the submission of the declaration of intent has been authorized by the State
			 Authorizing Officials, specifying the identity of the State Designated
			 Officer;
				(3)the duration of
			 the declaration of intent;
				(4)an assurance that
			 the State will use fiscal control and fund accounting procedures;
				(5)an assurance that
			 the State will meet the requirements of applicable Federal civil rights laws in
			 carrying out the declaration of intent and in consolidating and using the funds
			 under the declaration of intent;
				(6)an assurance that
			 in implementing the declaration of intent the State will seek to advance
			 educational opportunities for the disadvantaged; and
				(7)a description of
			 the plan for maintaining direct accountability to parents and other citizens of
			 the State.
				(d)DurationThe
			 duration of the declaration of intent shall not exceed 5 years.
			(e)Review and
			 recognition by the secretary
				(1)In
			 generalThe Secretary shall review the declaration of intent
			 received from the State Designated Officer not more than 60 days after the date
			 of receipt of such declaration, and shall recognize such declaration of intent
			 unless the declaration of intent fails to meet the requirements under
			 subsection (c).
				(2)Recognition by
			 operation of lawIf the Secretary fails to take action within the
			 time specified in paragraph (1), the declaration of intent, as submitted, shall
			 be deemed to be approved.
				(f)Amendment to
			 declaration of intent
				(1)In
			 generalThe State Authorizing Officials may direct the State
			 Designated Officer to submit amendments to a declaration of intent that is in
			 effect. Such amendments shall be submitted to the Secretary and considered by
			 the Secretary in accordance with subsection (e).
				(2)Amendments
			 authorizedA declaration of intent that is in effect may be
			 amended to—
					(A)expand the scope
			 of such declaration of intent to encompass additional eligible programs;
					(B)reduce the scope
			 of such declaration of intent by excluding coverage of a Federal program
			 included in the original declaration of intent;
					(C)modify the
			 duration of such declaration of intent; or
					(D)such other
			 modifications that the State Authorizing Officials deem appropriate.
					(3)Effective
			 dateThe amendment shall specify an effective date. Such
			 effective date shall provide adequate time to assure full compliance with
			 Federal program requirements relating to an eligible program that has been
			 removed from the coverage of the declaration of intent by the proposed
			 amendment.
				(4)Treatment of
			 program funds withdrawn from declaration of intentBeginning on
			 the effective date of an amendment executed under paragraph (2)(B), each
			 program requirement of each program removed from the declaration of intent
			 shall apply to the State's use of funds made available under the
			 program.
				3.Transparency for
			 results of public education
			(a)In
			 general
				(1)Informing the
			 public about Assessment and ProficiencyEach State operating
			 under a declaration of intent under this Act shall inform parents and the
			 general public regarding the student achievement assessment system,
			 demonstrating student progress relative to the State's determination of student
			 proficiency, as described in paragraph (2), for the purpose of
			 accountability.
				(2)Assessment and
			 StandardsEach State operating under a declaration of intent
			 under this Act shall establish and implement a single system of academic
			 standards and academic assessments, including the development of student
			 proficiency goals. Such State may apply the academic assessments and standards
			 described under section 1111 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311) or establish and implement different academic assessments
			 and standards.
				(b)Accountability
			 systemThe State shall determine and establish an accountability
			 system to ensure accountability under this Act.
			(c)Report on
			 student progressNot later than 1 year after the effective date
			 of the declaration of intent, and annually thereafter, a State shall
			 disseminate widely to parents and the general public a report that describes
			 student progress. The report shall include—
				(1)student
			 performance data disaggregated in the same manner as data are disaggregated
			 under section 1111(b)(3)(C)(xiii) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(3)(C)(xiii)); and
				(2)a description of
			 how the State has used Federal funds to improve academic achievement, reduce
			 achievement disparities between various student groups, and improve educational
			 opportunities for the disadvantaged.
				4.Maintenance of
			 funding levels spent by States on education
			(a)In
			 generalFor each State consolidating and using funds pursuant to
			 a declaration of intent under this Act, for each school year of the declaration
			 of intent, the aggregate amount of funds spent by the State on elementary and
			 secondary education shall be not less than 90 percent of the aggregate amount
			 of funds spent by the State on elementary and secondary education for the
			 school year that coincides with the date of enactment of this Act.
			(b)Exception
				(1)State waiver
			 claimThe requirement of subsection (a) may be waived by the
			 State Authorizing Officials if the State having a declaration of intent in
			 effect makes a determination, supported by specific findings, that
			 uncontrollable or exceptional circumstances, such as a natural disaster or
			 extreme contraction of economic activity, preclude compliance for a specified
			 period, which may be extended. Such determination shall be presented to the
			 Secretary by the State Designated Officer.
				(2)Action by the
			 SecretaryThe Secretary shall accept the State's waiver, as
			 described in paragraph (1), if the State has presented evidence to support such
			 waiver. The Secretary shall review the waiver received from the State
			 Designated Officer not more than 60 days after the date of receipt. If the
			 Secretary fails to take action within that time frame, the waiver, as
			 submitted, shall be deemed to be approved.
				5.Administrative
			 expenses
			(a)In
			 generalExcept as provided in subsection (b), the amount that a
			 State with a declaration of intent may expend for administrative expenses shall
			 be limited to 1 percent of the aggregate amount of Federal funds made available
			 to the State through the eligible programs included within the scope of such
			 declaration of intent.
			(b)States not
			 consolidating funds under part A of title IIf the declaration of
			 intent does not include within its scope part A of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), the amount spent
			 by the State on administrative expenses shall be limited to 3 percent of the
			 aggregate amount of Federal funds made available to the State pursuant to such
			 declaration of intent.
			6.Equitable
			 participation of private schoolsEach State consolidating and using funds
			 pursuant to a declaration of intent under this Act shall provide for the
			 participation of private school children and teachers in the activities
			 assisted under the declaration of intent in the same manner as participation is
			 provided to private school children and teachers under section 9501 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881).
		
